Citation Nr: 0706923	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  00-16 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In August 2000, the veteran testified at a hearing before a 
VA decision review officer.

The Board previously remanded this matter in September 2005.


FINDING OF FACT

Bipolar disorder was not manifested during service or for 
many years after service, and there is no medical evidence of 
a nexus between the veteran's service and bipolar disorder.


CONCLUSION OF LAW

Bipolar disorder was not incurred during or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations also provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In this case, the RO provided notice to the veteran in a May 
2003 letter of the evidence required to substantiate a claim 
for service connection.  The May 2003 letter informed the 
veteran of VA's duty to assist and described what evidence VA 
was responsible for obtaining and what evidence VA would 
assist him in obtaining.  This letter also advised him to 
submit any pertinent evidence in his possession.  This letter 
complied with the timing requirements of Pelegrini, as it was 
provided prior to the initial adjudication of the veteran's 
claim.  The Board therefore finds that the requirements of 
the duty to notify have been met.

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of this claim.  The record in this case includes 
the veteran's service medical records and relevant post-
service VA records.  The veteran has been afforded a VA 
examination. 

In response to the RO's inquiry regarding treatment for the 
claimed condition, the veteran informed the RO that he was 
treated for depression by a Dr. Landau in Burbank, 
California.  The veteran stated that this treatment took 
place between 1972 and 1976.  In May 2003, the RO wrote to 
the veteran and asked him to provide a mailing address for 
Dr. Landau, but the veteran did not respond.

The requirements of the duty to assist extend only to records 
that are reasonably identified by the veteran.  A claimant 
must cooperate fully with VA's efforts, must provide enough 
information to locate and identify the records, and, if 
necessary, must authorize the release of the records. 38 
C.F.R. § 3.159(c)(1)(i) and (ii).  Under these circumstances, 
the Board finds no error in declining to remand the appeal in 
order to attempt to secure from the veteran or his 
representative an authorization to secure records from Dr. 
Landau. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  The record demonstrates 
that remand for further action in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 541 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has fully satisfied its 
duties to inform and assist regarding this claim.

II.  Analysis of Claim

The veteran seeks service connection for bipolar disorder.  
He contends that bipolar disorder is related to a head injury 
he sustained in an in-service automobile accident. 

In general, to establish service connection for a claimed 
disability, the facts as shown by evidence must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including pscyhoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R.
 §§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R.§ 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted previously, the veteran had active duty service from 
August 1969 to October 1971.  Service medical records contain 
no findings or diagnoses of a psychiatric disorder.  In May 
1971, the veteran reported for treatment following an 
automobile accident.  He was diagnosed with back injuries and 
lacerations to the right side of the scalp.  He received 
sutures for the scalp lacerations, which were noted as 
resolved at separation.  No psychiatric conditions were noted 
at separation.  

The post-service evidence includes VA inpatient and 
outpatient records, dated from 1991 to 2005, and a report of 
a VA examination.  The earliest evidence of a diagnosis of a 
psychiatric disorder is contained in VA medical records dated 
in 1991.  These records indicate that the veteran reported 
being diagnosed with bipolar disorder as early as 1984.  
These post-service medical records do not contain any 
evidence that bipolar disorder was diagnosed within a year of 
separation from service  and do not provide any medical 
evidence of a nexus between the veteran's service and bipolar 
disorder.   

The veteran underwent a VA psychiatric examination in 
September 2006.  The examiner interviewed the veteran and 
indicated review of the claims file.  The examiner noted that 
the veteran had a long history of bipolar disorder and had 
been stable on medication since 2001.  The veteran reported 
that his first manic episode occurred during service after 
his May 1971 auto accident.  The veteran further reported 
that that he first experienced severe depression in 1977 and 
was diagnosed as bipolar in 2000.  The examiner noted that 
bipolar disorder was not diagnosed or treated during service 
and concluded that there was no evidence that bipolar 
disorder started during service.

The Board also notes the veteran's contentions, at his 
hearing and in various written statements, that bipolar 
disorder is related to a head injury sustained during service 
and that he first exhibited manic behavior during service.  
The veteran's assertions in this regard are not sufficient to 
provide a nexus to service.  Evidence that requires medical 
knowledge must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board concludes that the clear weight of the evidence is 
against the veteran's claim for service connection for 
bipolar disorder.  Bipolar disorder was not diagnosed during 
service, and evidence of treatment for bipolar disorder is 
first shown many years after separation from service.  A 
competent VA medical opinion found that bipolar disorder was 
not related to service.  The Board has considered the 
applicability of the benefit-of-the-doubt rule.  However, as 
the evidence is not in relative equipoise, the veteran may 
not be afforded the benefit of the doubt.  Rather, as the 
clear weight of the evidence is against the claim, it must be 
denied.


ORDER

Service connection for bipolar disorder is denied.


____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


